Citation Nr: 0942643	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear and, if so, whether the claim should be granted. 

2. Entitlement to service connection for skin cancers, 
claimed as due to inservice herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to May 1972 
and he served in the Republic of Vietnam from July 1969 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a letter dated in September 2009 the Veteran requested 
that action on his appeal be stopped because he had "several 
other issues arise" from a VA screening.  However, the 
Veteran is free to raise any other issues at any time.  
Accordingly, as the request does not affect the matters 
currently on appeal, the Board will proceed with appellate 
review of the claims. 

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
hearing loss in the right ear but will deferred adjudication 
of whether, upon de novo review, service connection should be 
granted for hearing loss in the right ear. 

Accordingly, the issue of whether upon de novo review service 
connection should be granted for hearing loss in the right 
ear is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an April 1977 rating decision 
which granted service connection for hearing loss in the left 
ear but which denied service connection for hearing loss in 
the right ear because hearing acuity in the right ear was 
normal; and that decision is final. 

2.  The additional evidence received since the April 1977 
rating decision shows that the Veteran now has a hearing loss 
in the right ear and, so, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
hearing loss in the right ear. 

3.  Skin cancers are not affirmatively shown to have had 
onset during service; and skin cancers, which were first 
manifested and diagnosed after service, are unrelated to an 
injury, disease or event of service origin, to include 
exposure to herbicides; and chloracne is not shown.



CONCLUSIONS OF LAW

1.  The rating decision, dated in April 1977 by the RO, 
denying the claim of service connection for hearing loss in 
the right ear, became final.  38 U.S.C.A § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2009). 

2. The additional evidence presented since the rating 
decision of April 1977 by the RO, denying the claim of 
service connection hearing loss in the right ear, is new and 
material, and the claim of service connection for hearing 
loss in the right ear is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  Skin cancers, to include as due to exposure to Agent 
Orange, were not incurred in or aggravated by service, and 
service connection for skin cancers may not be presumed based 
on the presumption for chronic diseases or diseases 
presumptively due to inservice herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.309(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



New and Material Evidence Claim

As the application to reopen the claim of service connection 
for hearing loss in the right ear is resolved in the 
Veteran's favor, further discussion of VCAA compliance is not 
required.  Moreover, any failure of the RO to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is 
nonprejudicial.  Further discussion of VCAA compliance is 
deferred pending remand of the claim for service connection 
for hearing loss in the right ear. 

As to the claim for service connection for skin cancers, the 
Veteran was provided with pre-adjudication VCAA notice by two 
letters, both dated in May 2008.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

By RO letter of August 2008 the Veteran was notified of the 
means by which disability ratings and effective dates were 
assigned, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service records.  The 
Veteran has submitted private medical records. 

The Veteran was not afforded a VA examination with respect to 
his claim for service connection for skin cancers.  Generally 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This is because 
there is no competent evidence of any skin cancer until many 
years after service and the only evidence in support of the 
claim is the Veteran's own assertion that his skin cancers of 
recent onset are related to inservice herbicide exposure. 

As to the claim for service connection for hearing loss of 
the right ear, the Veteran is entitled to a VA nexus 
examination only if, as in this case, the claim is reopened.  
This matter will be addressed in the Remand portion of this 
decision. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Reopening

The RO originally denied the claim of service connection for 
hearing loss in the right ear, in April 1977, because based 
on VA audiometric testing in April 1977 it was determined 
that a hearing loss in the right ear was not shown.  The 
Board notes, however, that the April 1977 rating decision 
granted service connection for hearing loss in the left ear 
which was assigned an initial noncompensable disability 
rating that has remained in effect since that time. 

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for hearing loss in the right ear was received at 
the RO in May 2008. 

The additional evidence consists of private clinical records 
which show that the Veteran now has a hearing loss in the 
right ear. 

On VA audiometric testing in June 2008 the Veteran's 
threshold levels, in decibels (dbs), were 35 dbs at 500; 
1,000; 2,000; and 3,000 Hertz (Hz) and 70 dbs at 4,000 Hz. 

Analysis 

38 C.F.R. § 3.385 provides that: 

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Board notes that at the time of the unappealed rating 
decision in 1977 the regulatory guideline contained in 
38 C.F.R. § 3.385 was not in effect and did not become 
effective until 1994. 

As the claim was previously denied because a hearing loss in 
the right ear was not shown, and the additional evidence 
documents the current existence of a hearing loss in the 
right ear, the absence of which was the basis for the 
previous denial of the claim, the additional evidence is new 
and material because it relates to the unestablished fact 
necessary to substantiate the claim.  That is, evidence 
showing the existence of current disability that is claimed 
to be related to an event or injury during service, and so 
which raises a reasonable possibility of substantiating the 
claim. 

As the evidence is new and material, the claim is reopened.

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Certain conditions, such as cancers, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d). 

Skin Cancers, To Include As Due to Herbicide Exposure

The Veteran's DD 214s document that he served in the Republic 
of Vietnam.  His service treatment records are negative for a 
skin disorder, including any skin cancer. 

Private treatment records show that since 2001 there were 
diagnoses of squamous cell carcinoma, actinic keratosis, and 
basal cell carcinoma over numerous areas of the Veteran's 
body and that many of these were either shaved or excised.   

Other private clinical records show that in 2005 and 2006 the 
Veteran underwent excision of squamous cell carcinoma from 
the right lower eyelid.  In September 2005 it was noted that 
he had a history of skin cancers of the head, ears, hands, 
and back. He had a four year history of a lesion of the right 
lower eyelid. He also had a lesion on the left lower eyelid 
which was possibly an early ulcerated carcinoma. 

It is undisputed that the Veteran did not have any skin 
cancers during service or until 2001, almost thirty years 
after his service discharge in 1972.  The only link or nexus 
between the skin cancers, which manifested years after 
service, is the Veteran's only belief that they are due to 
inservice herbicide exposure in Vietnam. 

While the Board concedes the Veteran's inservice herbicide 
exposure, in considering evidence, medical and lay, first its 
competency and then its credibility must be considered.  As 
to competency, when the determinative issue involves either 
medical etiology or a medical diagnosis medical evidence is 
not always required; rather, lay evidence can be competent 
and sufficient to establish a diagnosis when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  This 
competency determination requires a two-step analysis with 
the first step being whether the disability stems from the 
type of injury for which lay evidence is competent. If so, 
the second step is to weigh that evidence against the other 
evidence of record-including the claimant has or has not 
provided any inservice record documenting inservice injury or 
disability.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 
3, 2009) (not selected for publication); 312 Fed. Appx. 336, 
2009 WL 524737 (C.A. Fed.); Jandreau, Id., (shoulder 
dislocation); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet). 

As to credibility of lay evidence, the absence of 
contemporaneous medical evidence may be weighed against the 
lay evidence but lay evidence may not be found to lack 
credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1372, 1337 (Fed.Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2) (defining competent lay evidence) and Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  

The Board must assess the weight, probative value, and 
credibility of evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).  Credibility of lay evidence can be 
weighed considering many factors, e. g., statements made when 
first seeking treatment (which are generally more credible); 
recognition of the difficulties of remembering specific dates 
or events that happened long ago; absence of other 
corroborating evidence; facial plausibility; internal 
consistency and consistency with other evidence; impeached by 
a showing of interest, bias, inconsistent statements; and to 
a certain extent, bad character.  Generally see Pond v. West, 
12 Vet. App. 341, 346 (1999); Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed.Cir. 2000); Jordan v. Principi, 17 Vet. App. 261, 
275 (2003); and Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

Once a layperson goes beyond the description of the symptoms 
or features of a claimed condition, to expressing an opinion 
that involves a question of medical diagnosis or causation 
that is medical in nature and not capable of lay observation, 
such statement or testimony is no longer competent. Rather, 
the evidence required to substantiate the claim must be 
competent, i.e., provided by one qualified through education, 
training, or experience to offer a medical diagnosis, 
statement or opinion.  38 C.F.R. § 3.159(a)(1).  

Here, the Veteran's statements are not competent for the 
purpose of establishing that his skin cancers are due to 
inservice herbicide exposure since he does not have the 
medical training, knowledge or skill to render such an 
opinion.  Likewise, he has not stated that he has 
continuously had skin cancers since service discharge and, 
so, continuity of symptomatology is not established. 

Similarly, the only competent medical evidence addressing the 
etiology of the current skin pathology establishes that the 
Veteran does not have chloracne, and does not suggest that 
his current skin disorder is due to military service, 
including inservice herbicide exposure. 

As to this, chloracne is listed as a skin disorder associated 
with inservice herbicide exposure in Vietnam, but no 
currently or past diagnosed skin disorder in this case is 
among the listed diseases associated with exposure to Agent 
Orange, for which service connection on a presumptive basis 
is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In sum, after a thorough review of the evidence, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for skin cancers. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss of the right ear is 
reopened, and to this extent only the appeal is granted. 

Service connection for skin cancers, to include as due to 
exposure to Agent Orange is denied. 


REMAND

In the VA Form 9, dated in January 2009, the Veteran 
indicated that records of his surgery on his right ear were 
not on file.  He further stated that he had had inservice 
surgery on both ears during his military service.  He also 
stated he had no preservice hearing loss in the right ear and 
that he had obtained evidence that he had had inservice ear 
surgery. 

As to this, it is not clear what evidence the Veteran 
suggests is not currently on file.  The Board notes that 
while a June 1968 inservice audiometric evaluation suggested 
that there was some non-organic overlay to the results of 
inservice audiometric testing, the Veteran also underwent 
repeated audiometric testing during service, otosclerosis was 
suspected, and, further, that an April 1972 inservice 
clinical records indicates that the Veteran had a bilateral 
stapedectomy and he was given a profile (apparently for a 
hearing loss).  Also, in an April 1972 auditory case history 
the Veteran reported having had an ear operation. 

Since there is evidence that the Veteran had an inservice 
bilateral stapedectomy and evidence that he currently has a 
bilateral hearing loss, with service connection currently in 
effect for hearing loss in the left ear, in the judgment of 
the Board further development of the case is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and 
requested to submit the evidence that he 
claims exists which allegedly supports his 
claim.  In this connection, the 
appropriate steps should be taken by the 
RO which comply with the VCAA. 

2. The Veteran should be afforded a VA 
audiological evaluation to determine 
whether his current hearing loss in the 
right ear is at least as likely as not 
related to any inservice otosclerosis, 
stapedectomy or other causation documented 
in his service medical records.  The 
claims folder must be made available to 
the examiner for review.

The examiner is asked to comment on the 
clinical significance of whether the 
Veteran's had otosclerosis or had a 
stapedectomy of each ear, noting that 
service connection has been in effect for 
hearing loss in the left ear since 1977. 

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.   

3. After the above development has been 
completed, adjudicate the claim of service 
connection on the merits, considering all 
the evidence of record.  If the claim is 
denied, furnish the Veteran a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


